DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4, 6-8, 13-14, 16-17, 18-19, 21-24 are pending.  
Claims 18-19 and 21-23 are withdrawn. 
Claims 1, 4, 6-8, 13-14, 16-17, and 24 are under consideration. 
This application is final.  Claim 1 is amended to recite that “the emulsion is added to a food stuff, the foodstuff comprises a total content of saponin of 5ppm to 15 ppm”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 13-14, 16-17, 18-19, 21-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the emulsion is added to a food stuff, the foodstuff comprises a total content of saponin of 5ppm to 15 ppm”.  However, the claimed invention has been directed to an emulsion, not a foodstuff. The preamble of claim 1 also recites that the invention is an emulsion.  In this regard, it is unclear whether applicant intends to recite an emulsion or foodstuff. The new limitation is interpreted as an intend use of the emulsion (i.e., the limitation reflects how the emulsion would be used in a foodstuff). 

Claims 4, 6-8, 13-14, 16-17, 18-19, 21-24 are rejected as they rely on claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
Claims 1, 4, 6-8, 12-14, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0260919 (KLINGENBERG) in view of  Quillaia Extract (TYPE 2), Revised specifications prepared at the 65th JECFA and published in FNP 52 Add 13 (2005), accessed  at http://www.fao.org/ag/agn/jecfa-additives/specs/monograph3/additive-368.pdf (ANON) and in view of  United States Patent Application Publication No. 2008/0286421 (DELEASE). 
As to claims 1 and 4, KLINGENBERG teaches an oil-in-water emulsion [0053].  In paragraph [0044], a liposoluble color such as carotenoids is combined with lecithin [0045]. In example 1, an emulsifier such as sugar ester E-473 is mixed with sorbitol (claim 4 recites sorbitol as a preferred alcohol). 
The mean droplet size can be 100nm [0023]. This touched on the claimed range. It would have been obvious to one skilled in the art to use the same size as KLINGENBERG teaches that this provides a higher transparency and better light intensity. 
In example 1, the lecithin is provided in an amount of 2%.  This falls within the claimed range of 0.5 wt% and 5wt% lecithin. 
KLINGENBERG does not disclose or suggest the use of quillaia.  
However, ANON teaches that type 2 quillaia extracts are excellent emulsifiers.  Thus, it would have been obvious to one skilled in the art to incorporate the quillaia emulsifier of ANON into KLINGENBERG, as KLINGENBERG already teaches the use of emulsifiers.  ANON is silent as to the amount of quillaia emulsifier that needs to be added.  However, it is indicated 
It would have been obvious to vary the amount of lecithin and quillaia extract based on the desired level of emulsification and desired properties of the composition.
ANON does teach that the Type 2 Extract is stored and maintained at an acidic pH of 3.7-4.4 (see top of pg. 2 – pH).  ANON and KLINGENBERG do not teach that the quillaia extract is stable and held at an acidic pH 3.5 or below. 
However, DELEASE teaches that quillaia extracts are stable at a pH of 3-4.5 [0031] and [0054].  The quillaia is used as a stabilizer in beverage systems [0031]-[0032].    
Thus, it would have been obvious to one skilled in the art that quillaia extract could be used at a pH below 3.5 in KLINGENBERG and ANON. 
It is acknowledged that claim 1 recites “wherein when the emulsion is added to a foodstuff, the foodstuff comprises a total content of saponin of 5 ppm to 15 ppm.  However, as noted above, this limitation is an intended use of the emulsion and does not change the structure or ingredients of the composition.  The recitation has been considered but does not confer patentability to the claimed invention.  
As to claim 6, KLINGENBERG teaches that the pressure is 300-1500 bar [0022].
As to claims 7-8 and 17, KLINGENBERG teaches that the emulsion has higher transparency and a better light intensity than known emulsions of food colors because of the size of the oil droplets. Oil droplets of 100nm would inherently have the same properties [0022]. 
As to claim 13, KLINGENBERG teaches the lecithin can be phosphatidylcholine [0034]. 
As to claim 14, KLINGENBERG teaches the colorant can be a carotenoid [0044]. 
As to claim 16, KLINGENBERG teaches sorbitol is present in Example 1 in an amount of 53% ( 77% by weight but in a 70% syrup).  This fall within the claimed amount of 40 to 80%.  

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KLINGENBURG, ANON and DELEASE as applied to claim1, 4, 6-8, 12-14, 16-17  above, and further in view of QUILLAIA  EXTRACTS, Type 1 and Type 2, Chemical and Technical Assessment (CTA), First draft prepared by Silvia Resnik. 2004 (RESNIK).
The above-identified references are silent as to the saponin content.
However, RESNIK teaches that type 2 quillaia generally contains 75-90% of saponins (pg. 1).
Thus, it would have been obvious to one skilled in the art to use a type 2 quillaia generally containing the claimed 65-90% of saponins, as RESNIK teaches that this reflects the typical range for such types of quillaia.  


Response to Arguments
The applicant argues that claim 1 recites “wherein when the emulsion is added to a foodstuff, the foodstuff comprises a total content of saponin of 5 ppm to 15 ppm.” Therefore, the presently claimed emulsion, when added to foodstuff, results in the foodstuff comprising a small quantity of quillaia saponins that unexpectedly results in a stable emulsion that can withstand a pH of 3.5 or below and surprisingly shows no ring formation when added to a drink. However, as noted above, this limitation is an intended use of the emulsion and does not change the structure of the composition.   The limitation has been considered but does not confer patentability to the claimed invention. 

 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONALD R SPAMER/            Primary Examiner, Art Unit 1799